

117 HR 5390 IH: COBRA Subsidy Extension for Workers and Families Act
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5390IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Mr. Mrvan introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Ways and Means, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the American Rescue Plan Act of 2021 to extend the premium assistance for COBRA Continuation Coverage for individuals and their families.1.Short titleThis Act may be cited as the COBRA Subsidy Extension for Workers and Families Act. 2.Extension of premium assistance for COBRA Continuation Coverage for individuals and their familiesSection 9501(a) of the American Rescue Plan Act of 2021 (Public Law 117–2) is amended—(1)in paragraph (1)(A), by striking September 30, 2021 and inserting September 30, 2022;(2)in paragraph (3), by striking September 30, 2021 and inserting September 30, 2022;(3)in paragraph (7), by striking and (8) and inserting (8), and (9); (4)by redesignating paragraphs (9) and (10) as paragraphs (10) and (11), respectively; and(5)by inserting after paragraph (8) the following new paragraph:(9)Expedited review of denials of premium assistanceIn any case in which an individual requests treatment as an assistance eligible individual and is denied such treatment by the group health plan, the Secretary of Labor (or the Secretary of Health and Human Services in connection with COBRA continuation coverage which is provided other than pursuant to part 6 of subtitle B of title I of the Employee Retirement Income Security Act of 1974), in consultation with the Secretary of the Treasury, shall provide for expedited review of such denial. An individual shall be entitled to such review upon application to such Secretary in such form and manner as shall be provided by such Secretary. Such Secretary shall make a determination regarding such individual’s eligibility within 15 business days after receipt of such individual’s application for review under this paragraph. Either Secretary’s determination upon review of the denial shall be de novo and shall be the final determination of such Secretary. A reviewing court shall grant deference to such Secretary’s determination. The provisions of this paragraph and paragraphs (1) through (6) shall be treated as provisions of title I of the Employee Retirement Income Security Act of 1974 for purposes of part 5 of subtitle B of such title..